United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-141
Issued: July 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERLD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 28, 2011 appellant filed a timely appeal from an October 12, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are whether: (1) OWCP met its burden of proof to terminate appellant’s
compensation benefits effective February 14, 2010; (2) appellant established that she had
continuing disability or residuals relating to her accepted neck sprain/strain after February 14,
2010; and (3) appellant established that the conditions of memory loss and tension headaches are
causally related to the October 9, 2005 work injury.
FACTUAL HISTORY
On October 9, 2005 appellant, then a 44-year-old practical nurse, claimed sharp radiating
pain from the back of her neck to her left shoulder while pulling up and repositioning a patient.
1

5 U.S.C. §§ 8101-8193.

OWCP accepted the claim for sprain/strain of the neck and paid benefits. Appellant stopped
work on October 10, 2005 and made several short-lived attempts to return to limited duty. She
resigned effective June 2, 2006. The employing establishment was unable to accommodate
appellant’s restrictions and she received wage-loss compensation on the periodic rolls.
Appellant’s treating physicians advised that she remained symptomatic due to the
October 9, 2005 work injury. The medical evidence addresses diagnoses not accepted as
employment related: possible cervical radiculopathy; aggravation of underlying spinal
degenerative joint disease; possible cervical disc herniation; internal derangement of the
shoulder; and tendinosis. In a January 23, 2008 report, Dr. Richard H. Kaplan, a Board-certified
physiatrist, stated that a recent cervical magnetic resonance imagining (MRI) scan showed
multiple disc herniations that accounted for appellant’s symptoms. He stated that she was
symptomatic and remained disabled.
On May 21, 2008 OWCP advised appellant that she was rescheduled to see Dr. Kevin F.
Hanley, a Board-certified orthopedic surgeon, on May 20, 2008.2 In a May 20, 2008 report,
Dr. Hanley provided a history of the October 9, 2005 work injury and described appellant’s
treatment. He opined that the examination was normal and did not support any subjective
symptomatology. Dr. Hanley commented on the diagnostic tests at the time of original injury
but did not have a copy of the most recent cervical MRI scan study. He diagnosed a history of
cervical sprain/strain and found that, at most, appellant had cervical degenerative disease with a
short episode of radicular symptomatology. Dr. Hanley stated that appellant was fit for duty,
needed no further medical treatment and had no work restrictions. He opined that symptom
magnification and secondary gain played a role in her symptoms.
OWCP found a conflict of medical opinion between Drs. Hanley and Kaplan as to
appellant’s ongoing residuals and disability. It referred her to Dr. Scott Rushton, a Boardcertified orthopedic surgeon, for an impartial examination. In an August 7, 2008 report,
Dr. Rushton noted the history of appellant’s work injury and that she had not been actively
treated since March 2008. He provided examination findings, including a description and
measurements of range of motion, strength and neurologic testing. Dr. Rushton commented on
pertinent medical records including a December 19, 2007 cervical MRI scan, which identified
diffuse cervical disease. He could not relate appellant’s ongoing symptoms to the October 9,
2005 cervical strain. Dr. Rushton opined that appellant’s current condition was related to
underlying and preexisting cervical degenerative disc disease. He found that appellant reached
maximum medical improvement for her cervical spine strain diagnosis and needed no further
treatment. Dr. Rushton advised that she could return to full unrestricted activities and that she
was capable of returning to her preinjury work.
On February 13, 2009 OWCP proposed to terminate appellant’s compensation benefits
on the grounds that Dr. Rushton’s opinion established that the injury-related conditions and
disability had ceased. In a March 13, 2009 letter, appellant disagreed with the proposed
termination and submitted a December 21, 2007 cervical MRI scan report and medical treatment
records beginning February 2009.

2

The May 1, 2008 statement of accepted facts did not include information regarding appellant’s work status
following the work injury or describe the physical requirements of appellant’s date-of-injury job.

2

By decision dated March 20, 2009, OWCP terminated appellant’s benefits effective
April 12, 2009.
On April 17, 2009 appellant requested a review of the written record. She provided
arguments and additional documentation of medical treatment.3
In a July 24, 2009 decision, an OWCP hearing representative set aside the March 20,
2009 decision. She noted that Dr. Hanley’s opinion was not sufficiently rationalized to create a
conflict in medical opinion. As such, Dr. Ruston could not be considered an impartial specialist.
The hearing representative found that Dr. Rushton’s opinion was sufficient to create a medical
conflict with Dr. Kaplan as to the extent of any injury-related residuals and disability. The
hearing representative directed OWCP to update the statement of accepted facts and reinstate
appellant’s compensation.
On remand, OWCP updated its statement of accepted facts on January 11, 2010. It
referred appellant to Dr. Donald Mauldin, a Board-certified orthopedic surgeon, for an impartial
medical evaluation. In a February 15, 2010 report, Dr. Mauldin reviewed the history of injury,
the medical records and set forth findings on physical examinations. He provided an impression
of status post cervical strain, development of chronic cervical-type syndrome. Dr. Mauldin
stated that appellant’s diagnosis was established years prior as a cervical strain. Appellant was
found to have primarily multilevel degenerative disc disease that preexisted the cervical strain.
Dr. Mauldin stated that there had not been any clear-cut documentation of a major disc
herniation or major spinal cord compression or neurological symptoms and she had been treated,
for the most part, as a chronic cervical syndrome. Based on his review of the record and
appellant’s prior complaints, Dr. Mauldin found that appellant had a cervical strain that may
have transiently aggravated some exiting nerve roots, but had stabilized well before his
examination. He stated that there was nothing in the record to indicate that the particular
mechanism of injury resulted in major damage to her cervical spine or caused permanent
problems and disability. Dr. Mauldin found that appellant had been capable of returning back to
work status within a two- to three-month period of time following the injury. Based on the
clinical examination and diagnostic studies, there was nothing to support that appellant was
totally disabled secondary to a cervical strain superimposed upon preexisting multilevel cervical
spondylosis. Following a functional capacity evaluation of February 22, 2010, Dr. Mauldin
concluded that appellant could return to work full time.
In a March 1, 2010 decision, OWCP terminated appellant’s wage-loss and medical
compensation benefits effective February 14, 2010 based on Dr. Mauldin’s opinion.
In a March 29, 2010 letter, appellant requested a review of the written record.
By decision dated July 28, 2010, an OWCP hearing representative affirmed the March 1,
2010 decision. The hearing representative found that appellant raised issues as to whether her
conditions of tension headaches and memory loss were work related. The hearing representative
directed OWCP to modify the statement of accepted facts to ensure an adequate factual
background and, if OWCP deemed it warranted, to supply the amended statement of accepted
facts to Dr. Mauldin for a supplemental opinion concerning continuing work-related disability.
3

The evidence included a March 27, 2009 report from Dr. Yanko Yankov, a Board-certified neurologist, who
noted findings and diagnosed cervical spondyloarthrosis, cervical radiculopathy, cervicogenic headaches in possible
combination with migraine headaches, and possible cerebellar arachnoical cyst or cistema magna.

3

The hearing representative also requested OWCP to determine whether the claim had been
accepted for tension headaches or memory loss and whether additional development was
warranted to determine residual work-related disability due to those conditions.
In a November 6, 2010 letter, appellant requested reconsideration. She provided
arguments and cited to medical information by the physicians of record. Appellant submitted a
March 18, 2010 right lower extremity Doppler venogram and a February 22, 2011 report in
which Dr. Yankov provided an impression of cervical trauma with post-traumatic cervical pain,
into the thoracal region and both upper extremities, low back pain and right knee and right
plantar pain.
On March 30, 2011 OWCP amended the statement of accepted facts.
In an April 4, 2011 decision, OWCP denied modification of its July 28, 2010 decision.
Based on the medical evidence of record, the conditions of tension headaches and memory loss
were not accepted as employment related. Therefore, further development was not necessary.
On September 19, 2011 appellant requested reconsideration. She argued that OWCP
should have requested clarification from Dr. Mauldin when it modified the statement of accepted
facts. Appellant asserted that the record substantiated her residual chronic headaches, cervical
strain/sprain, cervical spondylosis, multiple disc herniation, cervical radiculopathy, neuropathy,
cervicogenic headaches and cervical facet arthropathy. She contended that the evidence was
sufficiently supportive of her claim to warrant further development. Appellant submitted a
March 20, 2010 nerve conduction study/electromyogram report and a June 13, 2011
rehabilitation plan. In a June 13, 2011 report, Dr. Vance Zachary, Board-certified in family
medicine, and Dr. Richard Wilson, a Board-certified physiatrist, noted findings and diagnosed a
cervical disc with radiculopathy; spasm, decreased range of motion and segmental instability of
the cervical spine. Surgery was recommended.
In an August 28, 2011 report, Dr. Stuart J. Glassman, a Board-certified physiatrist,
reviewed a history of the 2005 work injury and opined that appellant sustained a cervical strain
injury with temporary exacerbation of preexisting cervical degenerative disc disease on
October 9, 2005.4 Imaging studies demonstrated that there was cervical spondylosis but no disc
herniations as of January 2010. A physical examination in March 2009 showed no evidence of
any cervical radiculopathy or any abnormal strength, sensation or reflexes. It appeared appellant
had a lumbar strain injury in 2005 but did not receive ongoing regular treatment. She had
ongoing treatment for her neck complaints, but the majority of the treatments recently were for
her underlying cervical degenerative disc disease. Dr. Glassman did not find there was any
aggravation of her preexisting cervical degenerative disc disease due to the events of
October 9, 2005. He opined appellant had five percent impairment based upon the cervical strain
and temporary exacerbation of preexisting degenerative disc disease. Appellant had ongoing
nonverifiable radicular complaints without any objective findings and no alteration of structural
integrity from the work injury itself.

4

Dr. Glassman’s report indicates that he reviewed the medical record but does not indicate that he conducted an
examination of appellant.

4

By decision dated October 12, 2011, OWCP denied modification of its April 4, 2011
decision. It also found that the medical evidence of file did not support that the conditions of
memory loss and tension headaches were ever accepted.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.5 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.6 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.7 The right to
medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.9
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.10 This is called a referee examination and OWCP will select a
physician who is qualified in the inappropriate specialty and who has no prior connection with
the case.11 When there exists opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.12
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a sprain/strain of her neck due to an October 9,
2005 lifting incident at work. Appellant stopped work and was placed on the periodic rolls. In a
decision dated March 20, 2009, OWCP originally terminated her compensation benefits effective
April 12, 2009. On July 24, 2009 an OWCP hearing representative set aside the March 20, 2009
decision finding that Dr. Hanley’s referral opinion was not sufficient to create a medical conflict
5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
9

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

10

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
11

5 U.S.C. § 8123; 20 C.F.R. § 10.321.

12

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

with Dr. Kaplan. Therefore, Dr. Rushton served as a second opinion examiner and created a
conflict with appellant’s physicians. On remand, OWCP updated its statement of accepted facts
and referred appellant to Dr. Mauldin for an impartial medical evaluation. By decision dated
March 1, 2010, it terminated appellant’s compensation benefits effective February 14, 2010
based on the impartial opinion of Dr. Mauldin.
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits as of February 14, 2010 based on the February 15, 2010 report of
Dr. Mauldin, the impartial specialist, who reviewed appellant’s medical history and a statement
of accepted facts. On examination, Dr. Mauldin found no objective evidence of ongoing
residuals or disability due to the accepted neck sprain/strain. He also found no evidence for
other conditions or residuals related to appellant’s employment. Dr. Mauldin stated that, while
the cervical strain may have temporarily aggravated some exiting nerve roots, the records did not
establish any damage to her cervical spine or permanent residuals. He found that appellant was
not totally disabled. Her symptoms were secondary to preexisting multilevel cervical
spondylosis. Dr. Mauldin also reviewed a February 22, 2010 functional capacity evaluation and
concluded that appellant could return to work full time without restrictions.
The Board finds that Dr. Mauldin’s report represents the weight of the medical evidence.
OWCP properly relied on his report in terminating appellant’s benefits. The Board finds that
Dr. Mauldin had full knowledge of the relevant facts and evaluated the course of appellant’s
condition. He is a specialist in the appropriate field. Dr. Mauldin’s opinion is based on proper
factual and medical history and his report contained a detailed summary of this history. He
addressed the medical records to make his own examination findings to reach a reasoned
conclusion regarding appellant’s condition.13 At the time benefits were terminated, Dr. Mauldin
found no basis on which to attribute any residuals or continued disability to her October 9, 2005
work injury. His opinion as set forth in his February 15, 2010 report is found to be probative
evidence and reliable. The Board finds that Dr. Mauldin’s opinion constitutes the special weight
of the medical evidence and is sufficient to justify OWCP’s termination of benefits for the
accepted condition.
Appellant contends that OWCP erred by not requesting clarification from Dr. Mauldin
after it modified the statement of accepted facts. While OWCP modified its statement of
accepted facts with regard to appellant’s employment history following the work-related injury,
this did not affect Dr. Mauldin’s opinion regarding the nature and extent of her continuing workrelated medical residuals or disability. A review of Dr. Mauldin’s report establishes that he was
aware of the relevant facts and was based on an accurate history. For these reasons, his report
represents the special weight of the medical evidence and establishes that appellant no longer has
residuals of her accepted cervical sprain/strain. Dr. Mauldin found no basis on which to attribute
any other condition to appellant’s employment.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that she had disability causally related to her accepted
13

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).

6

employment injury.14 To establish a causal relationship between the condition, as well as any
disability claimed and the employment injury, appellant must establish by the weight of the
reliable, probative and substantial evidence that she had an employment-related disability, which
continued after termination of compensation benefits.15
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals of
her work-related neck sprain/strain on or after February 14, 2010.
After OWCP’s termination of her compensation benefits, appellant submitted additional
evidence including diagnostic test reports and a June 13, 2011 rehabilitation plan. These reports
are of limited probative value on the issue of causal relationship as they did not contain a
physician’s opinion addressing whether the conditions were causally related to the accepted work
injury.16 In a November 22, 2011 report, Dr. Yankov set forth diagnoses and in their June 13,
2011 report, Drs. Zachary and Wilson also noted diagnoses and recommendations. These reports
are insufficient as neither Dr. Yankov nor Drs. Zachery and Wilson offered any opinion
regarding the cause of appellant’s conditions or provided an explanation regarding whether
appellant’s conditions were causally related to her accepted October 9, 2005 work injury.
In his August 28, 2011 report, Dr. Glassman reviewed appellant’s file regarding the work
injury. While he opined she had a cervical strain injury and temporary exacerbation of
preexisting cervical degenerative disc disease on October 9, 2005, he found subsequent imaging
studies demonstrated there was cervical spondylosis but found there were no disc herniations as
of January 2010 and there was no evidence of any cervical radiculopathy or any abnormal
strength, sensation or reflexes as of her March 2009 physical examination. Dr. Glassman stated
that appellant’s recent treatments had been for her underlying cervical degenerative disc disease
and specifically opined there was no aggravation related to the October 9, 2005 work injury.
None of the reports submitted by appellant after the termination of benefits included a
rationalized opinion regarding the causal relationship between her current symptoms and her
accepted work-related neck condition. Thus, the Board finds that she did not establish that she
had any employment-related residuals or disability after February 14, 2010.
LEGAL PRECEDENT -- ISSUE 3
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.17 Causal relationship is a
medical issue, and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence.18 Rationalized medical opinion evidence is medical
14

Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001); George Servetas, 43 ECAB
424, 430 (1992).
15

I.J., 59 ECAB 408 (2008).

16

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

17

See Katherine J. Friday, 47 ECAB 591 (1996).

18

John J. Montoya, 54 ECAB 306 (2003).

7

evidence, which includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors.19 The opinion of the physician must be based on a complete factual and medical
background of the claimant,20 must be one of reasonable medical certainty21 explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.22
ANALYSIS -- ISSUE 3
In a July 28, 2010 decision, the hearing representative remanded the case for OWCP to
determine whether the claim had been accepted for tension headaches and memory loss or
whether additional development was warranted.23 In decisions dated April 4 and October 12,
2011, OWCP found that the medical evidence of file did not support that memory loss or tension
headaches were ever accepted, but it did not set forth a discussion of any of the medical evidence
which noted those conditions. Section 8124(a) of FECA provides that OWCP shall determine
and make a finding of fact and make an award for or against payment of compensation.24
OWCP’s regulations at section 10.126 of Title 20 of the Code of Federal Regulations provide
that OWCP’s decision “shall contain findings of fact and a statement of reasons.”25 Moreover,
the procedure manual provides that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the evidence which would
overcome it.26
OWCP did not discharge its responsibility to clearly set forth findings of fact and a
statement of reasons explaining the disposition so that appellant could understand why the
conditions were not accepted. The case will be returned to OWCP for a proper decision which
includes findings of fact and a precise statement regarding the basis for the decision with regard
to the nonaccepted conditions. Following this and such further development as OWCP deems
necessary, it shall issue a de novo decision on this issue.
CONCLUSION
The Board finds that OWCP met is burden of proof to terminate compensation benefits
and that appellant did not establish that she had any continuing residuals disability related to her
19

Leslie C. Moore, 52 ECAB 132 (2000).

20

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

21

See Montoya supra note 18.

22

Judy C. Rogers, 54 ECAB 693 (2003).

23

With respect to additional employment-related conditions, the Board notes that Dr. Mauldin, the impartial
medical specialist whom OWCP accorded special weight in terminating appellant’s compensation benefits, was not
asked and did not address the causal relationship of tension headaches or memory loss to her employment injury.
24

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

25

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L.,
Docket No. 09-956 (issued April 15, 2010).
26

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

8

accepted condition after February 14, 2010. The case is remanded for further development with
regard to whether appellant’s tension headaches and memory loss are employment related.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 12, 2011 is affirmed in part and set aside in part for further action
consistent with this decision.
Issued: July 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

9

